         Case 3:19-cv-00093-JR       Document 39       Filed 05/18/20    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




 BILLY F. STEFFEY,

                                                                  Case No. 3:19-cv-00093-JR
                Petitioner
                                                                     OPINION AND ORDER
        v.

 WARDEN J. SALAZAR,


               Respondent.



MOSMAN, J.,

       On February 25, 2020, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (“F&R”) [ECF 30], recommending that this court deny Mr. Steffey’s Petition

for Writ of Habeas Corpus [ECF 1] and Motion for Discovery [ECF 20]. Mr. Steffey objected.

[ECF 37]. Mr. Salazar filed a response. [ECF 38]. Upon review, I agree with Judge Russo, and I

DENY both the petition and the motion.

//


1 – OPINION AND ORDER
         Case 3:19-cv-00093-JR          Document 39       Filed 05/18/20     Page 2 of 2




                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Russo’s recommendation and I ADOPT the F&R [30]. I

DENY Mr. Steffey’s Petition for Writ of Habeas Corpus [1] and, consequently, DENY his

Motion for Discovery [20].

       IT IS SO ORDERED.

       DATED this18th day of May, 2020.


                                                             ____________________________
                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




2 – OPINION AND ORDER
